Name: Commission Regulation (EU) NoÃ 353/2010 of 23Ã April 2010 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Mirabelles de Lorraine (PGI)]
 Type: Regulation
 Subject Matter: plant product;  regions of EU Member States;  production;  marketing;  agricultural structures and production;  consumption
 Date Published: nan

 24.4.2010 EN Official Journal of the European Union L 104/45 COMMISSION REGULATION (EU) No 353/2010 of 23 April 2010 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Mirabelles de Lorraine (PGI)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the second sentence of Article 9(2) thereof, Whereas: (1) In accordance with the first subparagraph of Article 9(1) of Regulation (EC) No 510/2006, the Commission has examined France's application for approval of an amendment to the specification for the protected geographical indication Mirabelles de Lorraine, registered under Commission Regulation (EC) No 1107/1996 (2). (2) The application is for the specification to be amended by the inclusion of deep-frozen mirabelles. Some other amendments have been made, in particular as regards the proof of origin and the labelling. (3) The Commission has examined the amendment in question and decided that it is justified. Since the amendment is minor within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission may approve it without following the procedure set out in Articles 5, 6 and 7 of the Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected geographical indication Mirabelles de Lorraine is hereby amended in accordance with Annex I to this Regulation. Article 2 Annex II to this Regulation contains the Single Document setting out the main points of the specification. Article 3 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 148, 21.6.1996, p. 1. ANNEX I The specification for the protected geographical indication Mirabelles de Lorraine is amended as follows: Description (1) The following paragraph is added: Mirabelles de Lorraine  may be packaged and presented as a fresh or a deep-frozen product. The fresh mirabelles are for direct consumption or processing. The deep-frozen mirabelles are for processing or retail sale and come in different forms: (a) whole, with stone in; (b) whole, with stone removed; and (c) in halves, with stone removed. (2) The description of the product is more specific as to the various possible uses of the fruit and the ways in which it may be presented. (3) The following paragraph is added: The characteristics of each category of the product must comply with the respective rules in force. (4) The following table laying down the physical and chemical characteristics of the product is added: Mirabelles de Lorraine Characteristics Fruits  ¥ 22 mm in diameter Category I fruits for direct consumption Rules for fruit for processing Colour  ¥ 4 (see AREFE colour scale in Annex 5) Average sugar content  ¥ 16 ° Brix for fruit for direct consumption and  ¥ 15 ° Brix for fruit for processing (crushing method) Proof of origin (1) The sentence For each consignment, the member companies record in a register the holding where the fruit was produced, the quantity, the type of packaging and the end use is replaced by For each consignment, the member companies put in place upstream and downstream traceability arrangements whereby origin, quantity, type of packaging and end use can be identified. (2) The following points are deleted: (a) the declarations of printing and use of aerex crates, banners, labels or vignettes referring to the designation; (b) copy of the members' stock accounts for identifying labels, banners and vignettes. (3) The following paragraphs are added: (a) After packaging, each package of fruit for direct consumption or pallet of fruit for processing has a unique code linking to information about previous stages of handling (this code may correspond to the number of the production or pallet record). (b) On consignment, the date of consignment and name of the customer are entered in the production record. Method of production (1) The following is added to make the reference to the types of soil more precise: 45 % of fine elements of less than 20 microns (clay plus fine silt). (2) The following part of paragraph 4.4.2 is deleted: the climate probably has an influence on the quality of the product; the link between soil, climate and quality is currently the subject of an AREFE study: 20 orchards have been studied for the past 6 years and the conclusions of the study will be published in three years' time. (3) The references to the provisions of the regional orchard replanting specifications are deleted. (4) The reference to the analysis of leaves in the autumn is deleted. (5) The reference to minimum planting densities of 150 trees per hectare is deleted. (6) The criteria for analysing the degree of ripeness are amended. (7) Reference is made to the AREFE scale rather than the Hunter A scale. (8) The reference to a sugar to acidity ratio of 4 or more is replaced by the minimum sugar content figure of 15 ° Brix. (9) The following explanations of cumulative temperatures are added: Minimum cumulative temperatures at the F2 stage of 1 750 °C (Annex 6: ripeness guide): From the point at which 50 % of the flowers are open, a cumulative count is kept of each day's average temperature. It has been shown that the Mirabelle 1510 variety is ripe at around 1 850 °C. The early strains are ripe at around 1 750 °C. (10) The following paragraph on deep-freezing is added: The deep-freezing technique involves creating an intense heat exchange whereby the maximum temperature is reduced very rapidly to  18 °C; this differentiates it from simple freezing. The more rapid the exchange, the better are the organoleptic properties of the product. This method of conservation preserves the quality and organoleptic characteristics of the mirabelles. Deep-freezing has certain advantages, such as: (a) organoleptic advantages (appearance, consistency, flavour): of all the conservation processes, this cold treatment is the only one that is capable of restoring all the organoleptic qualities of the produce as captured in its fresh state; (b) nutritional advantages: deep-freezing in itself has no impact on the nutritional value. The cold stabilises the state of the product; (c) microbiological advantages: below  18 °C, micro-organisms no longer develop. Their proliferation is also prevented by the total absence of water (which quickly turns to ice). (11) The sentence This area corresponds to the stages in which the fruit is produced, stored before packaging and then packaged is replaced by For the fresh fruit, all operations (production, sorting, sizing, packaging) are carried out in the geographical area. For the deep-frozen fruit, the following stages take place in the geographical area: production, sorting, sizing, stoning, deep-freezing. Labelling The section on labelling is brought into line with regulatory developments. Other As regards the name and composition of the group: AIAL is now AMDL. The name of the president of the association is removed. The names of the member companies are removed. Text is added on the purpose and functioning of the association. More detail is added, on the basis of the association's statute, as regards its functioning and its role in promoting quality. The class designation is updated in line with Regulation (EC) No 1898/2006. ANNEX II SINGLE DOCUMENT Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin MIRABELLES DE LORRAINE EC No: FR-PGI-0117-0194-10.12.2007 PGI (X) PDO ( ) 1. Name Mirabelles de Lorraine 2. Member state or third country France 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.6. Fruit and vegetables 3.2. Description of the product to which the name in (1) applies A round fruit, yellow or golden when ripe, with an unattached stone, small (diameter >22 mm), with an average sugar content of 16 ° Brix for the fruit for direct consumption and 15 ° Brix for the fruit for processing, colour 4 on the AREFE colour scale, produced from clones of the Mirabelles de Nancy and Mirabelles de Metz varieties registered in 1961 under nos 91 291 and 91 290 (Rosaceae family, species Prunus Insistitia) in the official catalogue of species. Mirabelles de Lorraine are presented fresh or deep-frozen (whole with stone in, or whole or in halves with stone removed). 3.3. Raw materials (for processed products only)  3.4. Feed (for products of animal origin only)  3.5. Specific steps in production that must take place in the identified geographical area For the fresh fruit, all production, sorting, sizing and packaging operations are carried out in the geographical area. For the deep-frozen fruit, only the production, sorting, sizing, stoning and deep-freezing stages take place in the geographical area. Specific rules concerning slicing, grating, packaging, etc. Because of the delicacy of the fruit and the risk of squashing during transport, the fresh fruit is packaged in the geographical area. Packaging is taken to mean wrapping of individual fruits, placing in pallets and deep-freezing. 3.6. Specific rules concerning labelling Mirabelles de Lorraine Name and address of the certifying group The term PGI and/or the Community logo 4. Concise definition of the geographical area The geographical area of the Mirabelle de Lorraine includes all municipalities in the Meuse, Meurthe-et-Moselle, Moselle and Vosges dÃ ©partements. The protected geographical indication Mirabelles de Lorraine may be used only for fruit from orchards in this area. 5. Link with the geographical area 5.1. Specificity of the geographical area The Lorraine region is ideal for growing mirabelles. It is characterised by clay-limestone (magnesium-potassium) soils. The Lorraine mirabelle orchards are planted on soil with 45 % of fine elements of less than 20 microns (clay plus fine silt). 5.2. Specificity of the product Mirabelles de Lorraine are the product of two local varieties, Mirabelles de Nancy and Mirabelles de Metz. The specificity of Mirabelles de Lorraine is linked to the method of training: for the best possible development of the fruit, the planting density in the orchards may not exceed 400 trees per hectare, the fruit is picked at the best stage of ripeness and within a short period (around six weeks from the beginning of August to mid-September). The aim is to produce a yellow, sweet fruit unlike the green, sour mirabelles found in other regions. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) The link with the geographical origin derives from the product's reputation. This, in turn, is based on the prominence of the Mirabelle de Lorraine in local gastronomy and reflected in literature, in particular through historical references from the 16th century. Also, traditional festivals that are still held today testify to the recognition enjoyed by the product among consumers. Lorraine is responsible for 70 to 80 % of France's production of fresh mirabelles. The traditional forms of processing, to produce jam, baked goods and canned fruit, account for a significant part of the activity in the sector. The myriad of local recipes calling for mirabelles testifies to their use in these traditional forms, apart from being eaten fresh. Reference to publication of the specification http://www.inao.gouv.fr/repository/editeur/pdf/CDC-IGP/CDC-mirabelle-de-Lorraine.pdf